                          Case 2:19-cv-01640-RFB-BNW Document 33 Filed 09/30/20 Page 1 of 2


                  1       SAO
                          MICHAEL C. KANE, ESQ.
                  2       Nevada Bar No.: 10096
                          BRADLEY J. MYERS, ESQ.
                  3
                          Nevada Bar No.: 8857
                  4       JENNIFER A. PETERSON, ESQ.
                          Nevada Bar No.: 11242
                  5       THE702FIRM INJURY LAWYERS
                          400 South 7th Street, 4th Floor
                  6       Las Vegas, Nevada 89101
                          Telephone:     (702) 776-3333
                  7
                          Facsimile:     (702) 505-9787
                  8       E-Mail:        service@the702firm.com
                          and
                  9
                          LEILA HALE, ESQ.
                10        Nevada Bar No.: 7368
                          HALE INJURY LAW
                11
                          1661 West Horizon Ridge Parkway, Suite 200
                12        Henderson, Nevada 89012
                          Telephone:     (702) 736-5800
                13        Facsimile:     (702) 534-4655
                          Attorneys for Plaintiff
                14                                   UNITED STATES DISTRICT COURT
                15
                                                           DISTRICT OF NEVADA
                16
                           RUSSELL LAMONT SLOCUM,                              Case No. :    2:19-CV-01640-RFB-BNW
                17
                                                         Plaintiff,
                18         vs.
                19         JAE   YOUNG      SUNWOO;     DOE
                           DRIVER; DOE OWNER; DOES I-X; and
                20
                           ROE ENTITIES I-X, inclusive,
                21
                                                      Defendants.
                22
                                  STIPULATION AND ORDER MODIFYING BRIEFING SCHEDULE ON
                23                  DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                 IT IS HEREBY STIPULATED by and between the parties hereto, Plaintiff, RUSSELL
                24
                          LAMONT SLOCUM, by and through his undersigned counsel, THE 702 FIRM, and Defendant,
                25
                          JAE YOUNG SUNWOO, by and through his undersigned counsel of record, WINNER &
                26
                          SHERROD, that the briefing schedule, regarding Defendant’s Motion for Partial Summary
                27
                          Judgment Regarding Plaintiff’s Negligence Per Se Action Pursuant to NRS 484C.110 and Claim
                28
                          for Punitive Damages, will be modified. The parties, through their undersigned counsel, hereby
    THE702FIRM
  ATTORNEYS AT LAW
    400 S. 7th St. #400
                                                                        1
LAS VEGAS, NEVADA 89101
 PHONE: (702) 776-3333
                          Case 2:19-cv-01640-RFB-BNW Document 33 Filed 09/30/20 Page 2 of 2


                  1
                          stipulate and agree as follows:
                  2              WHEREAS, on September 10, 2020, Defendant filed their Motion for Partial Summary
                  3       Judgment Regarding Plaintiff’s Negligence Per Se Action Pursuant to NRS 484C.110 and Claim
                  4       for Punitive Damages (“Motion”);
                  5              WHEREAS, on September 29, 2020, Plaintiff’s Counsel filed a Notice of Association of
                  6       Counsel, confirming the association of Michael C. Kane, Esq. of THE702Firm.

                  7              WHEREAS, Plaintiff’s counsel, upon receipt of the file and review of the deadlines,

                  8       determined Plaintiff’s Opposition to be due on September 30, 2020.

                  9              WHEREAS, on September 29, 2020, Plaintiff’s counsel immediately contacted defense

                10        counsel seeking an agreement to modify the briefing schedule for their Motion accordingly;
                                 WHEREAS, Plaintiff needs time to prepare their opposition to the Motion;
                11
                                 NOW, therefore, the parties hereby STIPULATE that Plaintiff’s Opposition to
                12
                          Defendant’s Motion for Partial Summary Judgment Regarding Plaintiff’s Negligence Per Se
                13
                          Action Pursuant to NRS 484C.110 and Claim for Punitive Damages will be due October 7, 2020.
                14
                                 IT IS SO STIPULATED.
                15

                16        DATED this 29th day of September, 2020.            DATED this 29th day of September, 2020.

                17        THE702FIRM                                         WINNER & SHERROD

                18        /s/ Michael C. Kane                                /s/ Justin Zarcone
                          _________________________________                  _______________________________
                19        MICHAEL C. KANE, ESQ.                              JUSTIN J. ZARCONE, ESQ.
                20        Nevada Bar No.: 10096                              Nevada Bar No.: 8735
                          BRADLEY J. MYERS, ESQ.                             ZACHARY CLAYTON, ESQ.
                21        Nevada Bar No.: 8857                               Nevada Bar No.: 13464
                          JENNIFER A. PETERSON, ESQ.                         INKU NAM, ESQ.
                22        Nevada Bar No.: 11242                              Nevada Bar No.: 12050
                          Attorneys for Plaintiff                            Attorneys for Defendant
                23        RUSSELL LAMONT SLOCUM                              JAE YOUNG SUNWOO
                24

                25               IT IS SO ORDERED this 30th        September
                                                       ___ day of ________________, 2020.

                26
                                                                        ________________________________
                                                                            ____________________________________
                27                                                      RICHARD    F. BOULWARE, II
                                                                            UNITED STATES MAGISTRATE JUDGE
                                                                        UNITED STATES DISTRICT JUDGE
                28
    THE702FIRM
                                                                        DATED this
  ATTORNEYS AT LAW
    400 S. 7th St. #400
                                                                        2
LAS VEGAS, NEVADA 89101
 PHONE: (702) 776-3333
